DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 07/05/2022 regarding application 15/405,944. In Applicant’s amendment:
Claims 1, 4, 7-9, 11, 13-14, 17 and 19 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 07/05/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see pages 9-20 filed on 07/05/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-2, 4-15 and 17-20 have been fully considered and is found to be not persuasive. Claims 1-2, 4-15 and 17-20 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Response to Prior Art Arguments
4. 		Applicant’s prior art arguments with respect to Claims 1-2, 4-15 and 17-20 have 	been fully considered, but they are found not persuasive (see Applicant Remarks, Pages 9-20, 	dated 07/05/2022). Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 1-2, 4-15 and 17-20 have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.		Claims 1-2, 4, 6-8, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being 	unpatentable over US Patent Application (US 2015/0150031 A1) to Gibbon, in view of US 	Patent Application (US 2016/0364819 A1) to Salimi, and in further view of US Patent 	Application (US 2015/0310488 A1) to Hess.
		Regarding Independent Claim 1, Gibbon method for determining audience interest 	levels during presentations based on user device activity teaches the following:
	- receiving, by a computing device (see at least Gibbon: ¶ [0075-0076] & Fig. 3. Gibbon 	notes 	the computing devices 330 in Fig. 3.) and from a network device (see at least Gibbon: ¶ [0107] & 	¶ [0109]. Gibbon notes that the methodologies can be links that are described as coupled, 	connected and so forth, which can include unidirectional and/or bidirectional communication 	over wireless paths and/or wired paths that utilize one or more of various protocols or 	methodologies, where the coupling and/or connection can be direct (e.g., no intervening 	processing device) and/or indirect (e.g., an intermediary processing device such as a router). See 	also Fig. 7 of Gibbon.) associated with an area of a presentation room (see at least Gibbon: 	¶ [0016-0017] & Fig. 1. Gibbon denotes a media room in Fig. 1.), network 	communications information for a plurality of user devices during a presentation that is taking 	place in the area of the 	presentation room (see at least Gibbon: ¶ [0049] & ¶ [0091-0092]. 	Gibbon notes that the web portal 502 can be used for managing services of communication 	systems. A web page of the web portal 502 can be accessed by a Uniform Resource Locator (URL) 	with an Internet browser using an Internet-capable communication device such as those described 	in Fig. 1.  Also at ¶ [0049]: “The sensory data can include data obtained from one or more 	sensors 114, 116, 118 proximate to the display device 106 alone or in combination with sensory 	data from other sources. Other sources might include electronic 	program guides, tuning 	information, news feeds, community electronic bulletin boards or web pages, and the like. At 	least some of the sensory date includes sensory data obtained from audience members 	proximal to the display device 106.” Also at ¶ [0092-0093]: “The web portal 502 can further be 	utilized 	to manage and provision software applications 362-366, and 472-476 to adapt these 	applications as may be desired by subscribers and/or service providers of the system 100 for 	evaluating usage of a media processor (FIG. 1), and the communication systems 300-400 	(Figs. 4-5).”)
	- determining, by the computing device (see at least Gibbon: ¶ [0075-0076] & Fig. 3. Gibbon 	notes the computing devices 330 in Fig. 3.), a location of each of the plurality of user devices in 	relation to the area of the presentation room based on connection signal strength information 	between each of the plurality of user devices and the network device (see at least Gibbon: ¶ 	[0020] & ¶ [0099-0100]. Gibbon notes that “The location receiver 616 can utilize location 	technology such as a global positioning system (GPS) receiver capable of assisted GPS for 	identifying a location of the communication device 600 based on signals generated by a 	constellation of GPS satellites, which can be used for facilitating location services such as 	navigation.” Also at ¶ [0020]: “The sensory information being obtained can be related to one 	or more of the audience members 110, the local 	environment of the media room 108 and 	a larger environment. As an example, a location sensor, such as a GPS sensor, can be utilized 	to determine a location that can be associated with an address and/or a region (such as a city 	and/or state), and sensory information from weather sensors, news feeds and the like can be 	obtained, such as based on the location information.” Also at ¶ [0100] & Figs. 5-6: “The 	communication device 600 can use the transceiver 602 to also determine a proximity to a cellular, 	WiFi, Bluetooth, or other wireless access points by sensing techniques such as utilizing a received 	signal strength 	indicator (RSSI) and/or signal time of arrival (TOA) or time of flight (TOF) 	measurements.”)
Gibbon method for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- determining, by the computing device and based on the location of each of the 	plurality of user devices, a selected group of the plurality of user devices, the selected group 	being user devices of the plurality of user devices that are located in the area of the 	presentation room, and non-selected user devices from the plurality of user devices are 	user devices outside the area of the presentation room
		Salimi however in the analogous art for determining audience interest levels during 	presentations based on user device activity teaches the following:
	 - determining, by the computing device and based on the location of each of the 	plurality of user devices, a selected group of the plurality of user devices, the selected group 	being user devices of the plurality of user devices that are located in the area of the 	presentation room, and non-selected user devices from the plurality of user devices are 	user devices outside the area of the presentation room (see at least Salimi: ¶ [0025] & ¶ [0030]. 	Salimi teaches that in addition to using beacons 150(1-n), the mobile device 104(1-n) can use 	other locating technologies, e.g., GPS satellites 152, radio frequency identification (RFID), etc. 	For example, GPS 152 can be used for locating the mobile device 104(1-n) when the student is 	practicing at a stadium 208. The GPS 152 can also be used to create geofences, established 	latitude and longitude boarders, to track students' movements within or outside of the geofence. 	For example, the tracker application 108 can identify to the backstage server 120 when the mobile 	device 104(1-n) arrives in or exits from the geofence location. Also at ¶ [0030]: “The tracker 	application 108 determines and notifies the backstage application 124 if the mobile device 104(1-	n) is entering or exiting the perimeter (332), e.g., based on a movement of the mobile device 104(1-	n) as the mobile device 104(1-n) crosses the perimeter. For example, the mobile device 124(1-n) 	may be getting closer to or farther away from the beacon 150(1-n) as determined by GPS and/or 	beacon signal strength, etc. When the mobile device 104(1-n) is exiting the perimeter the tracker 	application 108 sends an exit notification to database 129 of the backstage server 120 (334). 	When the mobile device 104(1-n) is entering the perimeter the tracker application 108 sends an 	entry notification to the database 129 (336).” See also ¶ [0046] & Fig. 13: “The locations can 	include 	a perimeter established by beacons 150(1-n) and/or GPS. The screen 1300 can display and 	manage information about the beacons 150(1-n), including location name 1302, location 	address 1304, latitude/longitude 1306, ID/UUID 1308, major/minor values 1310 and 	actions 1312, including editing or deleting beacon records.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon method regarding determining, by the computing device and based on the location of each of the plurality of user devices, a selected group of the plurality of user devices, the selected group being user devices of the plurality of user devices that are located in the area of the presentation room, and non-selected user devices from the plurality of user devices are user devices outside the area of the presentation room in view of Salimi, in order for GPS 152 can also be used to create geofences, established latitude and longitude boarders, to track students' movements within or outside of the geofence. For example, the tracker application 108 can identify to the backstage server 120 when the mobile device 104(1-n) arrives in or exits from the geofence location (see Salimi: ¶ [0025]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Salimi, the results of the combination were predictable.
However, Gibbon / Salimi method for determining audience interest levels during presentations based on user device activity does not teach or suggest the following:
- monitoring, by the computing device, the network communications information at the network device from each of the plurality of user devices during the presentation;
- determining, by the computing device, user device activity for each of the plurality of user devices based on the monitored network communications information;
- determining, by the computing device, a content of the presentation;
- determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group by comparing the content of the presentation to content of the user device activity;
- generating, by the computing device, a report representing the audience interest scores 
Moreover, Hess method for determining audience interest levels during presentations based on user device activity teaches the following:
- monitoring, by the computing device (see at least Hess: ¶ [0031] & Fig. 1. Hess notes computing devices coupled to network 102 in Fig. 1.), the network communications information at the network device (see at least Hess: ¶ [0031] & ¶ [0172]. Hess notes that network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems, storage devices, remote printers, etc., through intervening private and/or public networks. Wireless (e.g., Wi-Fi™) transceivers, Ethernet adapters, and modems, are just a few examples of network adapters. The private and public networks may have any number of configurations and/or topologies. See also ¶ [0031]: “The network 102 may include any number of networks and/or network types. For example, the network 102 may include, but is not limited to, one or more local area networks (LANs), wide area networks (WANs) (e.g., the Internet), virtual private networks (VPNs), mobile (cellular) networks (e.g., the mobile network 103), wireless wide area network (WWANs), WiMAX® networks, Bluetooth® communication networks, peer-to-peer networks, other interconnected data paths across which multiple devices may communicate, various combinations thereof, etc. Data transmitted by the network 102 may include packetized data (e.g., Internet Protocol (IP) data packets) that is routed to designated computing devices coupled to the network 102”. The network communications information is the demo application 108 shown at ¶ [0035] of Hess and the URLs shown at ¶ [0126] and ¶ [0130].) from each of the plurality of user devices during the presentation (see at least Hess: ¶ [0030] & ¶ [0035]. Hess notes the client devices 106 a . . . 106 n, a demo server 116, and third-party servers 122 a . . . 122 n, which are communicatively coupled via a network 102 for interaction with one another. For example, the client devices 106 a . . . 106 n may be respectively coupled to the network 102 via signal lines 104 a . . . 104 n and may be accessible by users 112 a . . . 112 n (also referred to individually and collectively as 112) as illustrated by lines 110 a . . . 110 n. The demo server 116 may be coupled to the network 102 via signal line 114. The presentation is the demo presentation that is occurring for each of the plurality of client devices or in this case user devices.)
- determining, by the computing device (see at least Hess: ¶ [0031] & Fig. 1. Hess notes computing devices coupled to network 102 in Fig. 1.), user device activity for each of the plurality of user devices based on the monitored network communications information (see at least Hess: ¶ [0126] & ¶ [0130]. Hess teaches that a prospect may receive an email urging the user to watch a demo. For instance, the email may include a “Watch the Demo” button, which, when selected, redirects the user to the demo application 108 and loads a corresponding demo associated with a link corresponding to the button. The link is specific to the prospect (e.g. https://www.demochimp.com/app/view/i/[Invitation ID], where [Invitation ID] is a 40 character string of text consisting of letters and numbers), which allows the demonstration system to track the user. For example:
https://www.demochimp.com/app/view/i/a42ca9e9a60a7ebd69d91d2b709afd78b5a3e9 64. It should be under stood that URLs described herein are merely examples. Also at ¶ [0130]: “The interface 712 also includes a summary table 704 that includes information related to past demos sent by the user. In some instances, the summary table 704 includes information related to the recipient such as organization name, primary recipient name, the name of the demo sent, a sending date, the total view time of the sent demo, the number of views of the demo, days since last activity and the number of times the demo has been shared. In some instances, the interface 712 includes a button 706 for generating a link (e.g., URL) of the demo. In some instances, the user may navigate from the interface 712 by selecting the back button 708 or next button 710.”)
- determining, by the computing device (see at least Hess: ¶ [0031] & Fig. 1. Hess notes computing devices coupled to network 102 in Fig. 1.) , a content of the presentation (see at least Hess: ¶ [0081] & ¶ [0137-0138]. Hess teaches that the analytics module 238 may receive an analytics request (e.g., from the demo application 108) and may process the corresponding analytics based on the interaction data received by the DAAS module 118 and generate a report of the analytics may include being presented on the display 209. The analytics module 238 may use these more general analytics in combination with the unique analytics collected in response to receive survey response data, advanced demo questionnaire data, demo data, and/or other data from the demo application 108 during the playback and/or curation of demo. See also Figs. 4A-4G of Hess: Hess “determines the content of the demo presentation which comprises an analysis of text contained in the presentation.” See also at ¶ [0081] of Hess: “As depicted, the interface 645 includes elements for inputting and formatting a textual description of the offer should be understood that the offer can include graphics and other content and, while not depicted, the interface may provide corresponding elements for inputting such content.”).
- determining, by the computing device (see at least Hess: ¶ [0031] & Fig. 1. Hess notes computing devices coupled to network 102 in Fig. 1.) and based on the user device activity (see at least Hess: ¶ [0126] & ¶ [0130]), a respective audience interest score for each of the plurality of user devices in the selected group (see at least Hess: ¶ [0089] & ¶ [0135]. Hess notes that “the survey responses may include interest level indicators for various features of the product to be demonstrated. The interest level indicators respectively indicate the user's level of interest the features and the demo personalization module 232 matches the interest level indicators to corresponding fields mapped to corresponding content segments associated with the features, and based on the matching, determine which content segments to use to generate the demo data file with.” Also at ¶ [0135] of Hess: “The analytics describe the level of user activity in interacting with the demos, the level of sales resulting from the demos, the user interest and/or dissatisfaction with various aspects of the demos, etc. Detailed non-limiting examples of the types of analytics generated by the analytics modules are depicted in Figs. 4A-4G and 9 for example, which are discussed elsewhere herein.” Also at ¶ [0145] of Hess: “The demo application 108 may present the interface 409, various tabs, such as the at a glance tab 410, for viewing different aspects of the analytics generate by the analysis module 238. The analytics may reflect user interest in different aspects of the demo.”) by comparing the content of the presentation to content of the user device activity (see at least Hess: ¶ [0147-0149]. Hess teaches that the interface 417 may present a graphical statistical comparison as shown in the graphical dialog 424, which compares the total number of views of the website by viewers and the number of viewers that viewed the sent demo. The conversion ratio dialog 422 includes conversion-related information associated with the demo, such as the total number of website views (e.g., 16), the number of website conversions (e.g., 2), the number of website conversion ratio (e.g., 13%), and the buy-now clicks (e.g., 1) performed by viewers that have previously viewed the demo. The feature comparison 432 includes graphical statistical information about the features (e.g., bar chart, pie chart, etc.). In some instances, the feature comparison 432 displays a comparison between all the features included in the demo. In some instances the comparison of the features is measured by importance (e.g., not important, somewhat important, and very important, etc.), as indicated by the previous viewers of the demo. Also at ¶ [0149]: “The objection dialog 436 may include information indicating the most common objection, the least common objection, and the number of visitors to the demo that indicated an objection. The objections comparison 438 includes graphical statistical information about the objections (e.g., bar chart, pie chart, etc.). In some instances, the objections comparison 438 displays a comparison between all the objections included in the demo. In some instances the comparison of the objections is measured by importance (e.g., not important, somewhat important, and very important, etc.), as indicated by the previous viewers of the demo.”)
- generating, by the computing device (see at least Hess: ¶ [0031] & Fig. 1. Hess notes computing devices coupled to network 102 in Fig. 1.), a report representing the audience interest scores (see at least Hess: ¶ [0089] & ¶ [0095]. Hess teaches that the survey responses may include interest level indicators for various features of the product to be demonstrated. The interest level indicators respectively indicate the user's level of interest the features and the demo personalization module 232 matches the interest level indicators to corresponding fields mapped to corresponding content segments associated with the features, and based on the matching, determine which content segments to use to generate the demo data file with. “This level of personalization creates a unique experience for the visitor that should increase interest in the product by visitor (the prospective customer). This unique combination of content density and sequence is not necessarily limited to selecting and arranging videos and could be implemented with such things as dynamically built documents and/or other website or application content.” “The demo request may include data describing which product demonstration the user is interested in viewing. In response, the demo personalization module 232 may signal the survey module 230 to provide a survey to the user related to the product of interest.” At ¶ [0095]: “These demos include a series of features that viewers rate based on interest and/or importance (e.g., no important, somewhat important, very important, etc.). Based on their ratings, a personalized demo is shown that includes a short video, a long video, or no video at all for each of the features.” At ¶ [0148]: “In some instances, based on the importance measurement data presented in the analytics report, the user of the demo may select to remove features from the demo to promote more user traffic to the demo.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon / Salimi method regarding monitoring, by the computing device, the network communications information at the network device from each of the plurality of user devices during the presentation & determining, by the computing device, user device activity for each of the plurality of user devices based on the monitored network communications information & determining, by the computing device, a content of the presentation & determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group by comparing the content of the presentation to content of the user device activity & generating, by the computing device, a report representing the audience interest scores in further view of Hess, wherein the demo application 108 may, for the current feature, display an animation showing the additional document(s), which are relevant to that feature, being added to a graphical representation of the locked document library to the user. This is advantageous and it generates user interest in the locked document library. In some implementations, the user may select or over a representation of a given document in the locked document library, and upon detecting the event, the demo application 108 may retrieve and present a preview of the document (e.g., a snapshot) to further elevate user interested in unlocking the document library (see Hess: ¶ [0107]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.

		Regarding Independent Claim 14, Gibbon computer program product for determining 	audience interest levels during presentations based on user device activity teaches the following:
	- receive, from a network device (see at least Gibbon: ¶ [0107] & ¶ [0109]. Gibbon notes that the 	methodologies can be links that are described as coupled, connected and so forth, which can 	include unidirectional and/or bidirectional communication over wireless paths and/or wired 	paths that utilize one or more of various protocols or methodologies, where the coupling 	and/or connection can be direct (e.g., no intervening processing device) and/or indirect (e.g., an 	intermediary processing device such as a router). See also Fig. 7 of Gibbon.)  associated with the 	presentation room (see at least Gibbon: ¶ [0016-0017] & Fig. 1. Gibbon denotes a media 	room in Fig. 1.), and hosting a local area network (LAN) (see at least Gibbon: ¶ [0090] & ¶ 	[0116].), user device network traffic information for a plurality of user devices connected to the 	LAN during the presentation that is taking place in the area of the presentation room (see 	at least Gibbon: ¶ [0049] & ¶ [0091-0092]. Gibbon notes that the web portal 502 can be used for 	managing services of communication systems. A web page of the web portal 502 can be accessed 	by a Uniform Resource Locator (URL) with an Internet browser using an Internet-capable 	communication device such as those described in Fig. 1.  Also at ¶ [0049]: “The sensory data can 	include data obtained from one or more sensors 114, 116, 118 proximate to the display 	device 106 alone or in combination with sensory data from other sources. Other sources might 	include electronic program guides, tuning information, news feeds, community electronic 	bulletin boards or web pages, and the like. At least some of the sensory date includes sensory 	data obtained from audience members 	proximal to the display device 106.” Also at ¶ [0092-	0093]: “The web portal 502 can further be utilized to manage and provision software 	applications 362-366, and 472-476 to adapt these applications as may be desired by 	subscribers and/or service providers of the system 100 for evaluating usage of a media 	processor (FIG. 1), and the communication systems 300-400 (Figs. 4-5).”)
	- determine a location of each of the plurality of user devices in relation to the area of the 	presentation room based on connection signal strength information between each of the 	plurality of user devices and the network device (see at least Gibbon: ¶ 	[0020] & ¶ [0099-0100]. 	Gibbon notes that “The location receiver 616 can utilize location technology such as a global 	positioning system (GPS) receiver capable of assisted GPS for identifying a location of the 	communication device 600 based on signals generated by a constellation of GPS satellites, which 	can be used for facilitating location services such as navigation.” Also at ¶ [0020]: “The sensory 	information being obtained can be related to one or more of the audience members 110, 	the local environment of the media room 108 and a larger environment. As an example, a location 	sensor, such as a GPS sensor, can be utilized to determine a location that can be associated with 	an address and/or a region (such as a city and/or state), and sensory information from 	weather sensors, news feeds and the like can be 	obtained, such as based on the location 	information.” Also at ¶ [0100] & Figs. 5-6: “The 	communication device 600 can use the 	transceiver 602 to also determine a proximity to a cellular, WiFi, Bluetooth, or other 	wireless access points by sensing techniques such as utilizing a received 	signal strength 	indicator (RSSI) and/or signal time of arrival (TOA) or time of flight (TOF) 	measurements.”)
Gibbon computer program product for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- determine, based on the location of each of the plurality of user devices, a selected group of 	the plurality of user devices, the selected group being user devices of the plurality of user devices 	that are located in the area of the presentation room, and non-selected user devices from the 	plurality of user devices are user devices outside the area of the presentation room 
		Salimi however in the analogous art for determining audience interest levels during 	presentations based on user device activity teaches the following:
	- determine, based on the location of each of the plurality of user devices, a selected group of 	the plurality of user devices, the selected group being user devices of the plurality of user devices 	that are located in the area of the presentation room, and non-selected user devices from the 	plurality of user devices are user devices outside the area of the presentation room (see at least 	Salimi: ¶ [0025] & ¶ [0030]. Salimi teaches that in addition to using beacons 150(1-n), the mobile 	device 104(1-n) can use other locating technologies, e.g., GPS satellites 152, radio frequency 	identification (RFID), etc. For example, GPS 152 can be used for locating the mobile device 104(1-	n) when the student is practicing at a stadium 208. The GPS 152 can also be used to create 	geofences, established latitude and longitude boarders, to track students' movements within or 	outside of the geofence. For example, the tracker application 108 can identify to the backstage 	server 120 when the mobile device 104(1-n) arrives in or exits from the geofence location. Also at 	¶ [0030]: “The tracker application 108 determines and notifies the backstage application 124 if 	the mobile device 104(1-n) is entering or exiting the perimeter (332), e.g., based on a movement 	of the mobile device 104(1-n) as the mobile device 104(1-n) crosses the perimeter. For example, 	the mobile device 124(1-n) may be getting closer to or farther away from the beacon 150(1-	n) as determined by GPS and/or beacon signal strength, etc. When the mobile device 104(1-n) is 	exiting the perimeter the tracker application 108 sends an exit notification to database 129 of the 	backstage server 120 (334). When the mobile device 104(1-n) is entering the perimeter the 	tracker application 108 sends an entry notification to the database 129 (336).” See also ¶ 	[0046] & Fig. 13: “The locations can include a perimeter established by beacons 150(1-n) and/or 	GPS. The screen 1300 can display and manage information about the beacons 150(1-n), including 	location name 1302, location address 1304, latitude/longitude 1306, ID/UUID 1308, 	major/minor values 1310 and actions 1312, including editing or deleting beacon records.”)
 It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon computer program product regarding determine, based on the location of each of the plurality of user devices, a selected group of the plurality of user devices, the selected group being user devices of the plurality of user devices that are located in the area of the presentation room, and non-selected user devices from the plurality of user devices are user devices outside the area of the presentation room in view of Salimi, in order for GPS 152 can also be used to create geofences, established latitude and longitude boarders, to track students' movements within or outside of the geofence. For example, the tracker application 108 can identify to the backstage server 120 when the mobile device 104(1-n) arrives in or exits from the geofence location (see Salimi: ¶ [0025]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Salimi, the results of the combination were predictable.
However, Gibbon / Salimi computer program product for determining audience interest levels during presentations based on user device activity does not teach or suggest the following:
- monitor the user device network traffic information at the network device from each of the plurality of user devices during the presentation;
- determine user device activity for each of the plurality of user devices based on the monitored user device network traffic information;
- identify a subject of a content of a presentation based on context analysis of a presentation;
- determine a correlation between the user device activity and the content of the presentation;
- generate, for the selected group, audience interest scores representing the correlation;
- generate a report representing the audience interest scores;
- display the report
Moreover, Hess computer program product for determining audience interest levels during presentations based on user device activity teaches the following:
- monitor the user device network traffic information at the network device from each of the plurality of user devices during the presentation (see at least Hess: ¶ [0030] & ¶ [0035]. Hess notes the client devices 106 a . . . 106 n, a demo server 116, and third-party servers 122 a . . . 122 n, which are communicatively coupled via a network 102 for interaction with one another. For example, the client devices 106 a . . . 106 n may be respectively coupled to the network 102 via signal lines 104 a . . . 104 n and may be accessible by users 112 a . . . 112 n (also referred to individually and collectively as 112) as illustrated by lines 110 a . . . 110 n. The demo server 116 may be coupled to the network 102 via signal line 114. The presentation is the demo presentation that is occurring for each of the plurality of client devices or in this case user devices.)
- determine user device activity for each of the plurality of user devices based on the monitored user device network traffic information (see at least Hess: ¶ [0126] & ¶ [0130]. Hess teaches that a prospect may receive an email urging the user to watch a demo. For instance, the email may include a “Watch the Demo” button, which, when selected, redirects the user to the demo application 108 and loads a corresponding demo associated with a link corresponding to the button. The link is specific to the prospect (e.g. https://www.demochimp.com/app/view/i/[Invitation ID], where [Invitation ID] is a 40 character string of text consisting of letters and numbers), which allows the demonstration system to track the user. For example:
https://www.demochimp.com/app/view/i/a42ca9e9a60a7ebd69d91d2b709afd78b5a3e9 64. It should be under stood that URLs described herein are merely examples. Also at ¶ [0130]: “The interface 712 also includes a summary table 704 that includes information related to past demos sent by the user. In some instances, the summary table 704 includes information related to the recipient such as organization name, primary recipient name, the name of the demo sent, a sending date, the total view time of the sent demo, the number of views of the demo, days since last activity and the number of times the demo has been shared. In some instances, the interface 712 includes a button 706 for generating a link (e.g., URL) of the demo. In some instances, the user may navigate from the interface 712 by selecting the back button 708 or next button 710.”)
- identify a subject of a content of a presentation based on context analysis of a presentation (see at least Hess: ¶ [0087] & ¶ [0142]. Hess teaches that the demo personalization module 232 includes computer logic executable by the one or more processors 202 to personalize a demo to survey response data 216 input by the user in response to being presented with a survey. Each product has a unique set of features (e.g., benefits, topics, etc.) that can be covered by corresponding demo. These features are embodied by content segments 212 stored in the data store 210. In some implementations, a given feature may be explained at different density levels (in different levels of detail). Also at ¶ [0142]: “Based on the responses, the demo personalization module 232 provides the demo data file reflecting the demo to the demo application 108 for presentation, during playback of the demo, the demo application 108 gathers analytics data, such as interaction data reflecting the user's interaction with the demo, such as the time spent in each segment of the demo, which video topic the user was viewing when the demo was closed etc. In response to the user being presented with calls to action by the demo application 108 that encourage the user to take a next step in the sales process, the demo personalization module 234 monitors the outcome of the calls to action and stores information reflecting either whether the user accepted a call to action or did not, and if not, stores the reasons why (e.g., objections) provided by the user in the data store 210.”)
- determine a correlation between the user device activity and the content of the presentation (see at least Hess: ¶ [0028-0029] & ¶ [0130]. Hess teaches that using the computing systems, methods, graphical user interfaces, and/or other aspects described herein, a document owner can submit list of features and descriptions, upload documents associated with each of the features, associate the uploaded documents with correlating segments of the demo (e.g., multimedia presentation), and publishes the multimedia presentation in a corresponding website or native application for prospects to access the consume. As part of the curation process, a user log into a SaaS (software as a service) server (e.g., via a website, using a mobile application, etc.) where, using graphical interfaces associated therewith, the user can enter the features and benefits of the product and upload associated videos and documents. Once the user has finished building the customized automated product demonstration, the demonstration system described herein may provide to the user embed code for the user to embed into the user's own website or application so that the related automated product demonstration can be accessed by the user's website or application visitors. See also ¶ [0126] & ¶ [0130] of Hess.)
- generate, for the selected group, audience interest scores representing the correlation (see at least Hess: ¶ [0089-0091]. Hess teaches that the demo request may include data describing which product demonstration the user is interested in viewing. In response, the demo personalization module 232 may signal the survey module 230 to provide a survey to the user related to the product of interest. In block 304, the survey module 230 is executable by the one or more processors 202 to retrieve the survey associated with the demo, and in block 306, the survey module 230 is executable by the one or more processors 202 to provide the survey for presentation to the user. In some implementations, responsive to receiving the signal from the demo personalization module 232, the survey module 230 may retrieve the survey corresponding to the product of interest from an information source, such as the memory 204 and/or a data store 210, and transmit the survey (e.g., via the network 102) to the client device 106 of the user for presentation (e.g., by the demo application 108).)
- generate a report representing the audience interest scores (see at least Hess: ¶ [0089] & ¶ [0135]. Hess teaches that the survey responses may include interest level indicators for various features of the product to be demonstrated. The interest level indicators respectively indicate the user's level of interest the features and the demo personalization module 232 matches the interest level indicators to corresponding fields mapped to corresponding content segments associated with the features, and based on the matching, determine which content segments to use to generate the demo data file with. The analytics describe the level of user activity in interacting with the demos, the level of sales resulting from the demos, the user interest and/or dissatisfaction with various aspects of the demos, etc. Detailed non-limiting examples of the types of analytics generated by the analytics modules are depicted in Figs. 4A-4G and 9 for example, which are discussed elsewhere herein.)
- display the report (see at least Hess: ¶ [0148-0150] & ¶ [0154]. Hess notes that the analytics module 238 may receive an analytics request (e.g., from the demo application 108) and may process the corresponding analytics based on the interaction data received by the DAAS module 118 and generate a report of the analytics may include being presented on the display 209. Based on the importance measurement data presented in the analytics report, the user of the demo may select to remove features from the demo to promote more user traffic to the demo. FIG. 4F illustrates an example analytics report for an example demo. In FIG. 4G, the interface 459 a sales aspect of the example analytics report for the example demo. See also at ¶ [0154]: “The interface 459 includes a button 447 when selected by the user displays sales analytics associated with the demo. The interface 459 may also include dialog windows 448, 450, 452, 454, and 456. The dialog 448 in some instances may include a statistical summary of the total views the demo received during a specified date range.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon / Salimi computer program product regarding monitor the user device network traffic information at the network device from each of the plurality of user devices during the presentation & determine user device activity for each of the plurality of user devices based on the monitored user device network traffic information & identify a subject of a content of a presentation based on context analysis of a presentation & determine a correlation between the user device activity and the content of the presentation & generate, for the selected group, audience interest scores representing the correlation & generate a report representing the audience interest scores & display the report in further view of Hess, wherein the demo application 108 may, for the current feature, display an animation showing the additional document(s), which are relevant to that feature, being added to a graphical representation of the locked document library to the user. This is advantageous and it generates user interest in the locked document library. In some implementations, the user may select or over a representation of a given document in the locked document library, and upon detecting the event, the demo application 108 may retrieve and present a preview of the document (e.g., a snapshot) to further elevate user interested in unlocking the document library (see Hess: ¶ [0107]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.
Regarding Independent Claim 19, Gibbon system for determining audience interest levels during presentations based on user device activity teaches the following:
	- a CPU (see at least Gibbon: ¶ [0110] & Fig. 7.), a computer readable memory (see at least 	Gibbon: ¶ [0110-0111] & Fig. 7.) and a computer readable storage medium associated 	with a 	computing device (see at least Gibbon: ¶ [0111] & Fig. 7.),
	- program instructions to receive criteria for scoring audience interest levels of a presentation 	based on user device activity (see at least Gibbon: ¶ [0043] & ¶ [0057]. Gibbon notes that 	behavior by which audience members remain focused on the presented media item, e.g., by 	maintaining a fixed gaze upon the display device 106, by remaining silent and/or by engaging in 	discussions related to the presented media item, by laughing coincident with a joke, etc., such 	behavior can also support a strong correlation between the audience behavior and the presented 	media. To the extent, however, that such behaviors are observed that are not coincident or close 	in time 	to any particular events in the subject matter, a relatively weak correlation exists between 	the audience behavior and the presented media.), the presentation taking place in an area of a 	presentation room (see at least Gibbon: ¶ [0012] & ¶ [0036]. Gibbon notes the automated 	analysis of sensory information related to an audience to estimate audience reaction according to 	tuning status, such as remaining fixed tuned to a presentation of a media item or tune away events 	during which the audience tunes from presentation of one media content item to presentation of 	another media 	content item. The sensory information can include information obtained during 	presentation of 	the media content item. The information can be related to one or more audience 	members and/or an environment within which the media content item is being presented. See at 	¶ [0036]: “The 	viewer 	analyzer 130 can be configured to analyze sensory information from one 	or more of the 	sensor 	processors and/or the sensors 114, 116, 118 to evaluate reactions from 	audience members 110 and to evaluate environmental factors. As discussed more fully herein, the 	viewer analyzer 130 can be configured to evaluate reactions of the audience members 110 and 	environmental factors, to monitor a tuning status, and to determine, infer or otherwise estimate 	whether the tune away event relates to subject matter of media content presented at the display 	device 106 or to some other reason, e.g., related to an environmental factor.” See at ¶ [0065]: 	“A similar process 200 can be performed according to the subsequently presented material to 	determine effectiveness of the changes. For example, the content can be modified dynamically, 	or alternate versions of the content can be maintained and used in different geographic or 	demographic regions to maximize positive audience reaction.”)
	- program instructions to obtain, during the presentation, user device network activity 	information for a plurality of user devices (see at least Gibbon: ¶ [0049] & ¶ [0091-0092]. 	Gibbon notes that the web portal 502 can be used for managing services of communication 	systems. A web page of the web portal 502 can be accessed by a Uniform Resource Locator (URL) 	with an Internet browser using an Internet-capable communication device such as those described 	in Fig. 1.  Also at ¶ [0049]: “The sensory data can include data obtained from one or more 	sensors 114, 116, 118 proximate to the display device 106 alone or in combination with sensory 	data from other sources. Other sources might include electronic 	program guides, tuning 	information, news feeds, community electronic bulletin boards or web pages, and the like. At 	least some of the sensory date includes sensory data obtained from audience members 	proximal to the display device 106.” Also at ¶ [0092-0093]: “The web portal 502 can further be 	utilized 	to manage and provision software applications 362-366, and 472-476 to adapt these 	applications as may be desired by subscribers and/or service providers of the system 100 for 	evaluating usage of a media processor (FIG. 1), and the communication systems 300-400 	(Figs. 4-5).”)
	- program instructions to determine a location of the plurality of user devices in relation to the 	area of the presentation room based on connection signal strength information between each 	of the plurality of user devices and a network device (see at least Gibbon: ¶ [0020] & ¶ [0099-	0100]. Gibbon notes that “The location receiver 616 can utilize location technology such as a 	global positioning system (GPS) receiver capable of assisted GPS for identifying a location of the 	communication device 600 based on signals generated by a constellation of GPS satellites, which 	can be used for facilitating location services such as navigation.” Also at ¶ [0020]: “The sensory 	information being obtained can be related to one or more of the audience members 110, 	the local environment of the media room 108 and a larger environment. As an example, a location 	sensor, such as a GPS sensor, can be utilized to determine a location that can be associated with 	an address and/or a region (such as a city and/or state), and sensory information from weather 	sensors, news feeds and the like can be 	obtained, such as based on the location information.” 	Also at ¶ [0100] & Figs. 5-6: “The communication device 600 can use the transceiver 602 to also 	determine a proximity to a cellular, WiFi, Bluetooth, or other wireless access points by sensing 	techniques such as utilizing a received signal strength indicator (RSSI) and/or signal time of 	arrival (TOA) or time of flight (TOF) measurements.”)
Gibbon system for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- program instructions to determine, based on the location of each of the plurality of user 	devices, a selected group of the plurality of user devices, the selected group being user devices 	of the plurality of user devices that are located in the area of the presentation room, and non-	selected user devices from the plurality of user devices are user devices outside the area of the 	presentation room 
		Salimi however in the analogous art for determining audience interest levels during 	presentations based on user device activity teaches the following:
	- program instructions to determine, based on the location of each of the plurality of user 	devices, a selected group of the plurality of user devices, the selected group being user devices 	of the plurality of user devices that are located in the area of the presentation room, and non-	selected user devices from the plurality of user devices are user devices outside the area of the 	presentation room (see at least 	Salimi: ¶ [0025] & ¶ [0030]. Salimi teaches that in addition to 	using beacons 150(1-n), the mobile device 104(1-n) can use other locating technologies, e.g., GPS 	satellites 152, radio frequency identification (RFID), etc. For example, GPS 152 can be used for 	locating the mobile device 104(1-n) when the student is practicing at a stadium 208. The 	GPS 152 can also be used to create geofences, established latitude and longitude boarders, to 	track students' movements within or outside of the geofence. For example, the tracker 	application 108 can identify to the backstage server 120 when the mobile device 104(1-n) arrives 	in or exits from the geofence location. Also at 	¶ [0030]: “The tracker 	application 108 determines and notifies the backstage application 124 if 	the mobile 	device 104(1-n) is entering or exiting the perimeter (332), e.g., based on a movement 	of the 	mobile device 104(1-n) as the mobile device 104(1-n) crosses the perimeter. For example, 	the mobile device 124(1-n) may be getting closer to or farther away from the beacon 150(1-	n) as determined by GPS and/or beacon signal strength, etc. When the mobile device 104(1-n) is 	exiting the perimeter the tracker application 108 sends an exit notification to database 129 of the 	backstage server 120 (334). When the mobile device 104(1-n) is entering the perimeter the 	tracker application 108 sends an entry notification to the database 129 (336).” See also ¶ 	[0046] & Fig. 13: “The locations can include a perimeter established by beacons 150(1-n) and/or 	GPS. The screen 1300 can display and manage information about the beacons 150(1-n), including 	location name 1302, location address 1304, latitude/longitude 1306, ID/UUID 1308, 	major/minor values 1310 and actions 1312, including editing or deleting beacon records.”)
 It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon system regarding  program instructions to determine, based on the location of each of the plurality of user devices, a selected group of the plurality of user devices, the selected group being user devices of the plurality of user devices that are located in the area of the presentation room, and non-selected user devices from the plurality of user devices are user devices outside the area of the presentation room in view of Salimi, in order for GPS 152 can also be used to create geofences, established latitude and longitude boarders, to track students' movements within or outside of the geofence. For example, the tracker application 108 can identify to the backstage server 120 when the mobile device 104(1-n) arrives in or exits from the geofence location (see Salimi: ¶ [0025]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Salimi, the results of the combination were predictable.
However, Gibbon / Salimi system for determining audience interest levels during presentations based on user device activity does not teach or suggest the following:
- program instructions to monitor the user device network activity information at the network device from each of the plurality of user devices in real time during the presentation;
- program instructions to determine user device activity for the plurality of user devices based on the monitored user device network activity information;
	- program instructions to compare the user device activity with the criteria;
	- program instructions to generate at regular time intervals, for the selected group, 	audience interest scores based on the comparing;
	- program instructions to weight the user device activity differently than another user device 	activity;
	- program instructions to weight the audience interest score from a particular one of the 	plurality of user devices more heavily than the audience interest score from another one of the 	plurality of user devices 
	- program instructions to generate a report representing the audience interest scores;
	- program instructions to display the report;
	- wherein the program instructions are stored on the computer readable storage 	medium for execution by the CPU via the computer readable memory
Moreover, Hess system for determining audience interest levels during presentations based on user device activity teaches the following:
- program instructions to monitor the user device network activity information at the network device from each of the plurality of user devices in real time during the presentation (see at least Hess: ¶ [0030] & ¶ [0035]. Hess notes the client devices 106 a . . . 106 n, a demo server 116, and third-party servers 122 a . . . 122 n, which are communicatively coupled via a network 102 for interaction with one another. For example, the client devices 106 a . . . 106 n may be respectively coupled to the network 102 via signal lines 104 a . . . 104 n and may be accessible by users 112 a . . . 112 n (also referred to individually and collectively as 112) as illustrated by lines 110 a . . . 110 n. The demo server 116 may be coupled to the network 102 via signal line 114. The presentation is the demo presentation that is occurring for each of the plurality of client devices or in this case user devices. See also at ¶ [0069]: “The method 500 is advantageous as it allows a stakeholder to easily create a dynamic demo that is easily customizable in real-time to differing needs of the stakeholder's potential customers. For example, the stakeholder logs into the demonstration system through an application interface (e.g., a web interface), selects a button to create a new product demo, fills out online forms for demo properties, adds custom questions for personalization survey, uploads a short summary video and a longer in-depth video for each feature (e.g., topic), finishes creating the demo and embeds the demo into a website he/she administers using embed code provided by the demonstration system.”)
- program instructions to determine user device activity for the plurality of user devices based on the monitored user device network activity information (see at least Hess: ¶ [0126] & ¶ [0130]. Hess teaches that a prospect may receive an email urging the user to watch a demo. For instance, the email may include a “Watch the Demo” button, which, when selected, redirects the user to the demo application 108 and loads a corresponding demo associated with a link corresponding to the button. The link is specific to the prospect (e.g. https://www.demochimp.com/app/view/i/[Invitation ID], where [Invitation ID] is a 40 character string of text consisting of letters and numbers), which allows the demonstration system to track the user. For example:
https://www.demochimp.com/app/view/i/a42ca9e9a60a7ebd69d91d2b709afd78b5a3e9 64. It should be under stood that URLs described herein are merely examples. Also at ¶ [0130]: “The interface 712 also includes a summary table 704 that includes information related to past demos sent by the user. In some instances, the summary table 704 includes information related to the recipient such as organization name, primary recipient name, the name of the demo sent, a sending date, the total view time of the sent demo, the number of views of the demo, days since last activity and the number of times the demo has been shared. In some instances, the interface 712 includes a button 706 for generating a link (e.g., URL) of the demo. In some instances, the user may navigate from the interface 712 by selecting the back button 708 or next button 710.”)
- program instructions to compare the user device activity with the criteria (see at least Hess: ¶ [0028-0029] & ¶ [0130]. Hess teaches that using the computing systems, methods, graphical user interfaces, and/or other aspects described herein, a document owner can submit list of features and descriptions, upload documents associated with each of the features, associate the uploaded documents with correlating segments of the demo (e.g., multimedia presentation), and publishes the multimedia presentation in a corresponding website or native application for prospects to access the consume. As part of the curation process, a user log into a SaaS (software as a service) server (e.g., via a website, using a mobile application, etc.) where, using graphical interfaces associated therewith, the user can enter the features and benefits of the product and upload associated videos and documents. Once the user has finished building the customized automated product demonstration, the demonstration system described herein may provide to the user embed code for the user to embed into the user's own website or application so that the related automated product demonstration can be accessed by the user's website or application visitors. See also ¶ [0126] & ¶ [0130] of Hess.)
- program instructions to generate at regular time intervals (see at least Hess: ¶ [0106] & ¶ [0157]. Hess teaches that the demo application 108 may provide the interaction data (e.g., at various intervals or upon detecting various events) to the locker module 236.), for the selected group, audience interest scores based on the comparing (see at least Hess: ¶ [0089-0091]. Hess teaches that the demo request may include data describing which product demonstration the user is interested in viewing. In response, the demo personalization module 232 may signal the survey module 230 to provide a survey to the user related to the product of interest. In block 304, the survey module 230 is executable by the one or more processors 202 to retrieve the survey associated with the demo, and in block 306, the survey module 230 is executable by the one or more processors 202 to provide the survey for presentation to the user. In some implementations, responsive to receiving the signal from the demo personalization module 232, the survey module 230 may retrieve the survey corresponding to the product of interest from an information source, such as the memory 204 and/or a data store 210, and transmit the survey (e.g., via the network 102) to the client device 106 of the user for presentation (e.g., by the demo application 108).)
	- program instructions to weight the user device activity differently than another user device 	activity (see at least Hess: ¶ [0095] & ¶ [0118]. Hess notes that as discussed above and 	elsewhere herein, some implementations allow users to create customizable demos. These demos 	include a series of features that viewers rate based on interest and/or importance (e.g., no 	important, somewhat important, very important, etc.). Based on their ratings, a 	personalized 	demo is shown that includes a short video, a long video, or no video at all for each of the 	features. The viewing region 810 of the interface 814 may display a survey 813 prompting the 	user answer questions by indicating a level of importance in the features that can be covered 	about the product by the demo. Also at ¶ [0141]: “Interaction data reflecting the features of the 	demos that users frequently viewed, rewound, viewed again, shared, commented on, 	communicated with others about, etc., may also be analyzed by the analytics module 118 and 	determined to be popular compared to the previously described, poorly performing 	features. The popular and unpopular features may be further segmented by importance as 	indicated in survey results data, which adds additional dimension to the value of the popular 	and unpopular features. This way, underperforming features of the demo that are also deemed 	unimportant may be surfaced to the administrator, and the administrator may take action 	to remove and/or revise those features to increase their performance and/or importance.”)
	- program instructions to weight the audience interest score from a particular one of the 	plurality of user devices more heavily than the audience interest score from another one of the 	plurality of user devices (see at least Hess: ¶ [0095] & ¶ [0118]. Hess notes that as discussed 	above and elsewhere herein, some implementations allow users to create customizable demos. 	These demos include a series of features that viewers rate based on interest and/or importance 	(e.g., no important, somewhat important, very important, etc.). Based on their ratings, a 	personalized demo is shown that includes a short video, a long video, or no video at all for each of 	the features. The viewing region 810 of the interface 814 may display a survey 813 prompting the 	user answer questions by indicating a level of importance in the features that can be covered 	about the product by the demo. Also at ¶ [0141]: “Interaction data reflecting the features of the 	demos that users frequently viewed, rewound, viewed again, shared, commented on, 	communicated with others about, etc., may also be analyzed by the analytics module 118 and 	determined to be popular compared to the previously described, poorly performing 	features. The popular and unpopular features may be further segmented by importance as 	indicated in survey results data, which adds additional dimension to the value of the popular 	and unpopular features. This way, underperforming features of the demo that are also deemed 	unimportant may be surfaced to the administrator, and the administrator may take action 	to remove and/or revise those features to increase their performance and/or importance.” Figs. 1-	2 of Hess.)
	- program instructions to generate a report representing the audience interest scores (see at 	least Hess: ¶ [0089] & ¶ [0135]. Hess teaches that the survey responses may include interest level 	indicators for various features of the product to be demonstrated. The interest level indicators 	respectively indicate the user's level of interest the features and the demo personalization 	module 232 matches the interest level indicators to corresponding fields mapped to corresponding 	content segments associated with the features, and based on the matching, determine which 	content segments to use to generate the demo data file with. The analytics describe the level of 	user activity in interacting with the demos, the level of sales resulting from the demos, the user 	interest and/or dissatisfaction with various aspects of the demos, etc. Detailed non-limiting 	examples of the types of analytics generated by the analytics modules are depicted in Figs. 4A-4G 	and 9 for example, which are discussed elsewhere herein.)
	- program instructions to display the report (see at least Hess: ¶ [0148-0150] & ¶ [0154]. Hess 	notes that the analytics module 238 may receive an analytics request (e.g., from the demo 	application 108) and may process the corresponding analytics based on the interaction data 	received by the DAAS module 118 and generate a report of the analytics may include being 	presented on the display 209. Based on the importance measurement data presented in the 	analytics report, the user of the demo may select to remove features from the demo to promote 	more user traffic to the demo. FIG. 4F illustrates an example analytics report for an example 	demo. In FIG. 4G, the interface 459 a sales aspect of the example analytics report for the example 	demo. See also at ¶ [0154]: “The interface 459 includes a button 447 when selected by the user 	displays sales analytics associated with the demo. The interface 459 may also include dialog 	windows 448, 450, 452, 454, and 456. The dialog 448 in some instances may include a statistical 	summary of the total views the demo received during a specified date range.”)
	- wherein the program instructions are stored on the computer readable storage 	medium for execution by the CPU via the computer readable memory (see at least Hess: ¶ [0035-	0036] & Fig. 2.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon / Salimi system regarding program instructions to monitor the user device network activity information at the network device from each of the plurality of user devices in real time during the presentation; program instructions to determine user device activity for the plurality of user devices based on the monitored user device network activity information; program instructions to compare the user device activity with the criteria; program instructions to generate at regular time intervals, for the selected group, audience interest scores based on the comparing; program instructions to weight the user device activity differently than another user device activity; program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of user devices; program instructions to generate a report representing the audience interest scores; program instructions to display the report; wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory in further view of Hess, wherein the demo application 108 may, for the current feature, display an animation showing the additional document(s), which are relevant to that feature, being added to a graphical representation of the locked document library to the user. This is advantageous and it generates user interest in the locked document library. In some implementations, the user may select or over a representation of a given document in the locked document library, and upon detecting the event, the demo application 108 may retrieve and present a preview of the document (e.g., a snapshot) to further elevate user interested in unlocking the document library (see Hess: ¶ [0107]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.

Regarding Dependent Claim 2, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Gibbon further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein a network device is connected to the plurality of user devices (see at least Gibbon: ¶ [0085] & ¶ [0107-0109]. Gibbon notes that the CDs (communication devices) of FIG. 4 can be communicatively coupled to a cellular base station 421, a femtocell, a WiFi router, a Digital Enhanced Cordless Telecommunications (DECT) base unit, or another suitable wireless access unit to establish communications with the IMS network 450 of Fig. 4. The cellular access base station 421 can operate according to common wireless access protocols such as GSM, CDMA, TDMA, UMTS, WiMax, SDR, LTE, and so on. Other present and next generation wireless network technologies can be used by one or more embodiments of the subject disclosure. Accordingly, multiple wireline and wireless communication technologies can be used by the CDs of Fig. 4. The methodologies can be links that are described as coupled, connected and so forth, which can include unidirectional and/or bidirectional communication over wireless paths and/or wired paths that utilize one or more of various protocols or methodologies, where the coupling and/or connection can be direct (e.g., no intervening processing device) and/or indirect (e.g., an intermediary processing device such as a router).) via a local area network (LAN) hosted by the network device, wherein a location of the LAN corresponds to the presentation room (see at least Gibbon: ¶ [0107-0109] & ¶ [0116]. Gibbon notes that such standards are from time-to-time superseded by faster or more efficient equivalents having essentially the same functions. Wireless standards for device detection (e.g., RFID), short-range communications (e.g., wireless personal area networks, such as Bluetooth® networks, wireless local area networks, such as WI-FI networks, and low-power wireless networks, such as ZigBee® networks), and long-range communications (e.g., WiMAX, GSM, CDMA, LTE) can be used by computer system 700.)

Regarding Dependent Claim 4, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Gibbon further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the network communications information is received from respective agents residing on the plurality of user devices (see at Gibbons: ¶ [0088] & Figs. 3-4. Gibbons notes that the viewer analyzer 330 of Fig. 3 can be operably coupled to the second communication system 400 for purposes similar to those described above. The viewer analyzer 330 can perform function 362 and thereby provide services to the CDs 401, 402, 403 and 405 of Fig. 4 related to monitoring of tuning status, evaluation of sensory information related to viewers and/or a viewing environment associated with the tune away event and in at least some instances determination or otherwise estimation of a causal relationship between any of the sensory and environmental information and the tune away event. The CDs 401, 402, 403 and 405, which can be adapted with software to perform function 472 to utilize the services of the viewer analyzer 330.)

Regarding Dependent Claims 6 and 18, Gibbon / Salimi / Hess method / computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claims 1 and 14, above, and Hess further teaches the method / computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein the report represents audience interest scores on a device by device basis or an aggregated basis (see at least Hess: ¶ [0089] & Figs. 4F-4G. Hess notes audience interest scores on an aggregated basis. Hess at ¶ [0089]: Hess notes that the survey responses may include interest level indicators for various features of the product to be demonstrated. The interest level indicators respectively indicate the user's level of interest the features and the demo personalization module 232 matches the interest level indicators to corresponding fields mapped to corresponding content segments associated with the features, and based on the matching, determine which content segments to use to generate the demo data file with. Hess at ¶ [0145]: “The analytics may reflect user interest in different aspects of the demo. In some implementations, the analytics may include various indicators and statistic related to conversions, demo features, and objections.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon / Salimi method / computer program product regarding wherein the report represents audience interest scores on a device by device basis or an aggregated basis in further view of Hess, wherein the survey responses may include interest level indicators for various features of the product to be demonstrated. The interest level indicators respectively indicate the user's level of interest the features and the demo personalization module 232 matches the interest level indicators to corresponding fields mapped to corresponding content segments associated with the features, and based on the matching, determine which content segments to use to generate the demo data file with. (see Hess: ¶ [0089]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.

Regarding Dependent Claim 7, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Hess further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the content of the presentation comprises an analysis of text and/or images contained in the presentation (see at least Hess: ¶ [0087] & ¶ [0142]. Hess teaches that the demo personalization module 232 includes computer logic executable by the one or more processors 202 to personalize a demo to survey response data 216 input by the user in response to being presented with a survey. Each product has a unique set of features (e.g., benefits, topics, etc.) that can be covered by corresponding demo. These features are embodied by content segments 212 stored in the data store 210. In some implementations, a given feature may be explained at different density levels (in different levels of detail). Also at ¶ [0142]: “Based on the responses, the demo personalization module 232 provides the demo data file reflecting the demo to the demo application 108 for presentation, during playback of the demo, the demo application 108 gathers analytics data, such as interaction data reflecting the user's interaction with the demo, such as the time spent in each segment of the demo, which video topic the user was viewing when the demo was closed etc. In response to the user being presented with calls to action by the demo application 108 that encourage the user to take a next step in the sales process, the demo personalization module 234 monitors the outcome of the calls to action and stores information reflecting either whether the user accepted a call to action or did not, and if not, stores the reasons why (e.g., objections) provided by the user in the data store 210.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gibbon / Salimi method for determining audience interest levels during presentations based on user device activity wherein the determining the content of the presentation comprises an analysis of text and/or images contained in the presentation in further view of Hess, wherein the demo application 108 may, for the current feature, display an animation showing the additional document(s), which are relevant to that feature, being added to a graphical representation of the locked document library to the user. This is advantageous and it generates user interest in the locked document library. In some implementations, the user may select or over a representation of a given document in the locked document library, and upon detecting the event, the demo application 108 may retrieve and present a preview of the document (e.g., a snapshot) to further elevate user interested in unlocking the document library (see Hess: ¶ [0107]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.

Regarding Dependent Claim 8, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Hess further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the user device activity is based on identified content associated with at least one of a game, a web page or an application identified in the monitored network communications information (see at least Hess: ¶ [0035-0036] & ¶ [0126]. Hess notes that the client devices 106 a . . . 106 n respectively contain instances 108 a . . . 108 n of a demo application (also referred to individually and collectively as 108). The demo application 108 may be storable in a memory (e.g., see FIG. 2) and executable by a processor (e.g., see FIG. 2) of a client device 106 to provide for user interaction, receive user input, present information to the user via a display (e.g., see FIG. 2), and send data to and receive data from the other entities of the system 100 via the network 102. In a non-limiting example, various instances of the demo application 108 may be operable to allow users to curate, share, view, and/or track analytics related to product demonstrations, etc., as discussed elsewhere herein, using computer-implemented product demonstration-related and content provision services provided individually and/or collectively by the servers 116, and/or 122, etc., in conjunction with the demo application 108.), wherein the web page content is identified by accessing the web page associated with a universal resource locator (URL) identified in the network communications information (see at least Hess: ¶ [0126] & ¶ [0130]. Hess teaches that a prospect may receive an email urging the user to watch a demo. For instance, the email may include a “Watch the Demo” button, which, when selected, redirects the user to the demo application 108 and loads a corresponding demo associated with a link corresponding to the button. The link is specific to the prospect (e.g. https://www.demochimp.com/app/view/i/[Invitation ID], where [Invitation ID] is a 40 character string of text consisting of letters and numbers), which allows the demonstration system to track the user. For example:
https://www.demochimp.com/app/view/i/a42ca9e9a60a7ebd69d91d2b709afd78b5a3e9 64. It should be under stood that URLs described herein are merely examples. Also at ¶ [0130]: “The interface 712 also includes a summary table 704 that includes information related to past demos sent by the user. In some instances, the summary table 704 includes information related to the recipient such as organization name, primary recipient name, the name of the demo sent, a sending date, the total view time of the sent demo, the number of views of the demo, days since last activity and the number of times the demo has been shared. In some instances, the interface 712 includes a button 706 for generating a link (e.g., URL) of the demo. In some instances, the user may navigate from the interface 712 by selecting the back button 708 or next button 710.”), the method further comprising:
- receiving a confirmation that a user of the user device is viewing the presentation (see at least Hess: ¶ [0060] & ¶ [0069]. Hess notes that when a user requests to view a demo via the demonstration system, the survey module 230 is executable to retrieve the corresponding survey from a non-transitory information source, such as the memory 204, the data store 210, etc., and provides the survey for presentation to the user for completion (e.g., via the demo application 108). In some implementations, the demo application 108 may signal the client device 106 to transmit a request via the network 102 (e.g., using HTTP or another suitable protocol) requesting the survey module 230 transmit the corresponding survey, and the survey module 230 may respond in kind. At ¶ [0069]: “The stakeholder logs into the demonstration system through an application interface (e.g., a web interface), selects a button to create a new product demo, fills out online forms for demo properties, adds custom questions for personalization survey, uploads a short summary video and a longer in-depth video for each feature (e.g., topic), finishes creating the demo and embeds the demo into a website he/she administers using embed code provided by the demonstration system, which allows the stakeholder's customers to view the demo via the website, as discussed elsewhere herein.” See also ¶ [0079-0080] of Hess.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gibbon / Salimi method for determining audience interest levels during presentations based on user device activity wherein the determining the user device activity is based on identified content associated with at least one of a game, a web page or an application identified in the monitored network communications information, wherein the web page content is identified by accessing the web page associated with a universal resource locator (URL) identified in the network communications information & receiving a confirmation that a user of the user device is viewing the presentation in further view of Hess, wherein the analytics module 238 generates analytics based on the interaction data, such as, for example, time spent overall using the demo application 108, time spent viewing each feature, documents downloaded by the viewer, and the purpose for NOT moving forward with a call to action (the process), etc. This advantageously allows for the demonstration system to gather information automatically from prospective customers (e.g. demo viewers) (see Hess: ¶ [0140]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.

Regarding Dependent Claim 10, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Gibbon further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein a service provider at least one of creates, maintains, deploys and supports the computing device (see at least Salimi: ¶ [0048]. Salimi notes that the attendance tracking network 100 and accompanying systems may be deployed in equipment dedicated to the enterprise or third-party service provider, and/or deployed in a remote computing environment such as, for example, a private or public cloud environment with infrastructure for supporting multiple attendance tracking networks 100 for multiple enterprises.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity wherein a service provider at least one of creates, maintains, deploys and supports the computing device in further view of Salimi, in order for the various components of the attendance tracking network may also be distributed across various geographic locations and computing environments and not necessarily contained in a single location, computing environment, or even computing device (see Salimi: ¶ [0048]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Salimi, the results of the combination were predictable.

Regarding Dependent Claim 11, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Gibbon further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
	- wherein the receiving the network communications information (see at least Hess: ¶ [0030] & 	¶ [0035]. Hess notes the client devices 106 a . . . 106 n, a demo server 116, and third-party 	servers 122 a . . . 122 n, which are communicatively coupled via a network 102 for interaction with 	one another. For example, the client devices 106 a . . . 106 n may be respectively coupled to the 	network 102 via signal lines 104 a . . . 104 n and may be accessible by users 112 a . . . 112 n (also 	referred to individually and collectively as 112) as illustrated by lines 110 a . . . 110 n. The demo 	server 116 may be coupled to the network 102 via signal line 114. The presentation is the demo 	presentation that is occurring for each of the plurality of client devices or in this case user devices.)
	- the determining the location (see at least Gibbon: ¶ [0020] & ¶ [0099-0100]. Gibbon notes 	that “The location receiver 616 can utilize location technology such as a global positioning system 	(GPS) receiver capable of assisted GPS for identifying a location of the communication 	device 600 based on signals generated by a constellation of GPS satellites, which can be used for 	facilitating location services such as navigation.” Also at ¶ [0020]: “The sensory information being 	obtained can be related to one or more of the audience members 110, the local 	environment of 	the media room 108 and a larger environment. As an example, a location sensor, such as a 	GPS sensor, can be utilized to determine a location that can be associated with an address 	and/or a region (such as a city and/or state), and sensory information from weather sensors, 	news feeds and the like can be obtained, such as based on the location information.” Also at ¶ 	[0100] & Figs. 5-6: “The communication device 600 can use the transceiver 602 to also determine 	a proximity to a cellular, WiFi, Bluetooth, or other wireless access points by sensing techniques 	such as utilizing a received signal strength indicator (RSSI) and/or signal time of arrival (TOA) 	or time of flight (TOF) measurements.”)
Gibbon method for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- determining the selected group
		Salimi however in the analogous art for determining audience interest levels during 	presentations based on user device activity teaches the following:
	- determining the selected group (see at least Salimi: ¶ [0025] & ¶ [0030]. Salimi teaches that 	in addition to 	using beacons 150(1-n), the mobile device 104(1-n) can use other locating 	technologies, e.g., GPS 	satellites 152, radio frequency identification (RFID), etc. For example, 	GPS 152 can be used for locating the mobile device 104(1-n) when the student is practicing at a 	stadium 208. The GPS 152 can also be used to create geofences, established latitude and 	longitude boarders, to track students' movements within or outside of the geofence. For 	example, the tracker application 108 can identify to the backstage server 120 when the mobile 	device 104(1-n) arrives 	in or exits from the geofence location. Also at ¶ [0030]: “The tracker 	application 108 determines and notifies the backstage application 124 if 	the mobile 	device 104(1-n) is entering or exiting the perimeter (332), e.g., based on a movement 	of the 	mobile device 104(1-n) as the mobile device 104(1-n) crosses the perimeter. For example, 	the mobile device 124(1-n) may be getting closer to or farther away from the beacon 150(1-	n) as determined by GPS and/or beacon signal strength, etc. When the mobile device 104(1-n) is 	exiting the perimeter the tracker application 108 sends an exit notification to database 129 of the 	backstage server 120 (334). When the mobile device 104(1-n) is entering the perimeter the 	tracker application 108 sends an entry notification to the database 129 (336).” See also ¶ 	[0046] & Fig. 13: “The locations can include a perimeter established by beacons 150(1-n) and/or 	GPS. The screen 1300 can display and manage information about the beacons 150(1-n), including 	location name 1302, location address 1304, latitude/longitude 1306, ID/UUID 1308, 	major/minor values 1310 and actions 1312, including editing or deleting beacon records.”)
 It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon system regarding determining the selected group in view of Salimi, in order for GPS 152 can also be used to create geofences, established latitude and longitude boarders, to track students' movements within or outside of the geofence. For example, the tracker application 108 can identify to the backstage server 120 when the mobile device 104(1-n) arrives in or exits from the geofence location (see Salimi: ¶ [0025]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Salimi, the results of the combination were predictable.
However, Gibbon / Salimi method for determining audience interest levels during presentations based on user device activity does not teach or suggest the following:
- the determining the user device activity;
- the determining the respective audience interest score;
- the generating the report;
- providing the displayed report are provided by a service provider on a subscription, advertising and/or fee basis
Moreover, Hess method for determining audience interest levels during presentations based on user device activity teaches the following:
- the determining the user device activity (see at least Hess: ¶ [0126] & ¶ [0130]. Hess teaches that a prospect may receive an email urging the user to watch a demo. For instance, the email may include a “Watch the Demo” button, which, when selected, redirects the user to the demo application 108 and loads a corresponding demo associated with a link corresponding to the button. The link is specific to the prospect (e.g. https://www.demochimp.com/app/view/i/[Invitation ID], where [Invitation ID] is a 40 character string of text consisting of letters and numbers), which allows the demonstration system to track the user. For example:
https://www.demochimp.com/app/view/i/a42ca9e9a60a7ebd69d91d2b709afd78b5a3e9 64. It should be under stood that URLs described herein are merely examples. Also at ¶ [0130]: “The interface 712 also includes a summary table 704 that includes information related to past demos sent by the user. In some instances, the summary table 704 includes information related to the recipient such as organization name, primary recipient name, the name of the demo sent, a sending date, the total view time of the sent demo, the number of views of the demo, days since last activity and the number of times the demo has been shared. In some instances, the interface 712 includes a button 706 for generating a link (e.g., URL) of the demo. In some instances, the user may navigate from the interface 712 by selecting the back button 708 or next button 710.”)
- the determining the respective audience interest score (see at least Hess: ¶ [0089-0091]. Hess teaches that the demo request may include data describing which product demonstration the user is interested in viewing. In response, the demo personalization module 232 may signal the survey module 230 to provide a survey to the user related to the product of interest. In block 304, the survey module 230 is executable by the one or more processors 202 to retrieve the survey associated with the demo, and in block 306, the survey module 230 is executable by the one or more processors 202 to provide the survey for presentation to the user. In some implementations, responsive to receiving the signal from the demo personalization module 232, the survey module 230 may retrieve the survey corresponding to the product of interest from an information source, such as the memory 204 and/or a data store 210, and transmit the survey (e.g., via the network 102) to the client device 106 of the user for presentation (e.g., by the demo application 108).)
- the generating the report (see at least Hess: ¶ [0089] & ¶ [0135]. Hess teaches that the survey responses may include interest level indicators for various features of the product to be demonstrated. The interest level indicators respectively indicate the user's level of interest the features and the demo personalization module 232 matches the interest level indicators to corresponding fields mapped to corresponding content segments associated with the features, and based on the matching, determine which content segments to use to generate the demo data file with. The analytics describe the level of user activity in interacting with the demos, the level of sales resulting from the demos, the user interest and/or dissatisfaction with various aspects of the demos, etc. Detailed non-limiting examples of the types of analytics generated by the analytics modules are depicted in Figs. 4A-4G and 9 for example, which are discussed elsewhere herein.)
- providing the displayed report are provided by a service provider on a subscription, advertising and/or fee basis (see at least Hess: ¶ [0148-0150] & ¶ [0154]. Hess notes that the analytics module 238 may receive an analytics request (e.g., from the demo application 108) and may process the corresponding analytics based on the interaction data received by the DAAS module 118 and generate a report of the analytics may include being presented on the display 209. Based on the importance measurement data presented in the analytics report, the user of the demo may select to remove features from the demo to promote more user traffic to the demo. FIG. 4F illustrates an example analytics report for an example demo. In FIG. 4G, the interface 459 a sales aspect of the example analytics report for the example demo. See also at ¶ [0154]: “The interface 459 includes a button 447 when selected by the user displays sales analytics associated with the demo. The interface 459 may also include dialog windows 448, 450, 452, 454, and 456. The dialog 448 in some instances may include a statistical summary of the total views the demo received during a specified date range.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon / Salimi method regarding the determining the user device activity & the determining the respective audience interest score & the generating the report & providing the displayed report are provided by a service provider on a subscription, advertising and/or fee basis in further view of Hess, wherein the demo application 108 may, for the current feature, display an animation showing the additional document(s), which are relevant to that feature, being added to a graphical representation of the locked document library to the user. This is advantageous and it generates user interest in the locked document library. In some implementations, the user may select or over a representation of a given document in the locked document library, and upon detecting the event, the demo application 108 may retrieve and present a preview of the document (e.g., a snapshot) to further elevate user interested in unlocking the document library (see Hess: ¶ [0107]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.

Regarding Dependent Claim 12, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Hess further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the computing device includes software provided as a service in a cloud environment (see at least Hess: ¶ [0029] & ¶ [0037]. Hess teaches that as part of the curation process, a user log into a SaaS (software as a service) server (e.g., via a website, using a mobile application, etc.) where, using graphical interfaces associated therewith, the user can enter the features and benefits of the product and upload associated videos and documents. Once the user has finished building the customized automated product demonstration, the demonstration system described herein may provide to the user embed code for the user to embed into the user's own website or application so that the related automated product demonstration can be accessed by the user's website or application visitors. ¶ [0037]: “These entities 116 and/or 122 may include one or more hardware servers, virtual servers, server arrays, storage devices and/or systems, etc., and/or may be centralized or distributed/cloud-based. In some implementations, these entities 116 and/or 122 may include one or more virtual servers, which operate in a host server environment and access the physical hardware of the host server including, for example, a processor, memory, storage, network interfaces, etc., via an abstraction layer (e.g., a virtual machine manager).”)

Regarding Dependent Claim 13, Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Gibbon further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- a computer infrastructure operable to perform (see at least Gibbon: ¶ [0071] & Figs. 3-4.);
- the receiving the network communications information (see at least Hess: ¶ [0030] & ¶ [0035]. Hess notes the client devices 106 a . . . 106 n, a demo server 116, and third-party servers 122 a . . . 122 n, which are communicatively coupled via a network 102 for interaction with one another. For example, the client devices 106 a . . . 106 n may be respectively coupled to the network 102 via signal lines 104 a . . . 104 n and may be accessible by users 112 a . . . 112 n (also referred to individually and collectively as 112) as illustrated by lines 110 a . . . 110 n. The demo server 116 may be coupled to the network 102 via signal line 114. The presentation is the demo presentation that is occurring for each of the plurality of client devices or in this case user devices.)
- the determining the location (see at least Gibbon: ¶ [0020] & ¶ [0099-0100]. Gibbon notes that “The location receiver 616 can utilize location technology such as a global positioning system (GPS) receiver capable of assisted GPS for identifying a location of the communication device 600 based on signals generated by a constellation of GPS satellites, which can be used for facilitating location services such as navigation.” Also at ¶ [0020]: “The sensory information being obtained can be related to one or more of the audience members 110, the local environment of the media room 108 and a larger environment. As an example, a location sensor, such as a 	GPS sensor, can be utilized to determine a location that can be associated with an address and/or a region (such as a city and/or state), and sensory information from weather sensors, news feeds and the like can be obtained, such as based on the location information.” Also at ¶ [0100] & Figs. 5-6: “The communication device 600 can use the transceiver 602 to also determine a proximity to a cellular, WiFi, Bluetooth, or other wireless access points by sensing techniques such as utilizing a received signal strength indicator (RSSI) and/or signal time of arrival (TOA) or time of flight (TOF) measurements.”)
Gibbon method for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- determining the selected group
		Salimi however in the analogous art for determining audience interest levels during 	presentations based on user device activity teaches the following:
	- determining the selected group (see at least Salimi: ¶ [0025] & ¶ [0030]. Salimi teaches that 	in addition to using beacons 150(1-n), the mobile device 104(1-n) can use other locating 	technologies, e.g., GPS 	satellites 152, radio frequency identification (RFID), etc. For example, 	GPS 152 can be used for locating the mobile device 104(1-n) when the student is practicing at a 	stadium 208. The GPS 152 can also be used to create geofences, established latitude and 	longitude boarders, to track students' movements within or outside of the geofence. For 	example, the tracker application 108 can identify to the backstage server 120 when the mobile 	device 104(1-n) arrives 	in or exits from the geofence location. Also at ¶ [0030]: “The tracker 	application 108 determines and notifies the backstage application 124 if 	the mobile 	device 104(1-n) is entering or exiting the perimeter (332), e.g., based on a movement 	of the 	mobile device 104(1-n) as the mobile device 104(1-n) crosses the perimeter. For example, 	the mobile device 124(1-n) may be getting closer to or farther away from the beacon 150(1-	n) as determined by GPS and/or beacon signal strength, etc. When the mobile device 104(1-n) is 	exiting the perimeter the tracker application 108 sends an exit notification to database 129 of the 	backstage server 120 (334). When the mobile device 104(1-n) is entering the perimeter the 	tracker application 108 sends an entry notification to the database 129 (336).” See also ¶ 	[0046] & Fig. 13: “The locations can include a perimeter established by beacons 150(1-n) and/or 	GPS. The screen 1300 can display and manage information about the beacons 150(1-n), including 	location name 1302, location address 1304, latitude/longitude 1306, ID/UUID 1308, 	major/minor values 1310 and actions 1312, including editing or deleting beacon records.”)
 It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon system regarding determining the selected group in view of Salimi, in order for GPS 152 can also be used to create geofences, established latitude and longitude boarders, to track students' movements within or outside of the geofence. For example, the tracker application 108 can identify to the backstage server 120 when the mobile device 104(1-n) arrives in or exits from the geofence location (see Salimi: ¶ [0025]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Salimi, the results of the combination were predictable.
However, Gibbon / Salimi method for determining audience interest levels during presentations based on user device activity does not teach or suggest the following:
- the determining the user device activity;
- the determining the respective audience interest score;
- the generating the report;
- the displaying the report
Moreover, Hess method for determining audience interest levels during presentations based on user device activity teaches the following:
- the determining the user device activity (see at least Hess: ¶ [0126] & ¶ [0130]. Hess teaches that a prospect may receive an email urging the user to watch a demo. For instance, the email may include a “Watch the Demo” button, which, when selected, redirects the user to the demo application 108 and loads a corresponding demo associated with a link corresponding to the button. The link is specific to the prospect (e.g. https://www.demochimp.com/app/view/i/[Invitation ID], where [Invitation ID] is a 40 character string of text consisting of letters and numbers), which allows the demonstration system to track the user. For example:
https://www.demochimp.com/app/view/i/a42ca9e9a60a7ebd69d91d2b709afd78b5a3e9 64. It should be under stood that URLs described herein are merely examples. Also at ¶ [0130]: “The interface 712 also includes a summary table 704 that includes information related to past demos sent by the user. In some instances, the summary table 704 includes information related to the recipient such as organization name, primary recipient name, the name of the demo sent, a sending date, the total view time of the sent demo, the number of views of the demo, days since last activity and the number of times the demo has been shared. In some instances, the interface 712 includes a button 706 for generating a link (e.g., URL) of the demo. In some instances, the user may navigate from the interface 712 by selecting the back button 708 or next button 710.”)
- the determining the respective audience interest score (see at least Hess: ¶ [0089-0091]. Hess teaches that the demo request may include data describing which product demonstration the user is interested in viewing. In response, the demo personalization module 232 may signal the survey module 230 to provide a survey to the user related to the product of interest. In block 304, the survey module 230 is executable by the one or more processors 202 to retrieve the survey associated with the demo, and in block 306, the survey module 230 is executable by the one or more processors 202 to provide the survey for presentation to the user. In some implementations, responsive to receiving the signal from the demo personalization module 232, the survey module 230 may retrieve the survey corresponding to the product of interest from an information source, such as the memory 204 and/or a data store 210, and transmit the survey (e.g., via the network 102) to the client device 106 of the user for presentation (e.g., by the demo application 108).)
- the generating the report (see at least Hess: ¶ [0089] & ¶ [0135]. Hess teaches that the survey responses may include interest level indicators for various features of the product to be demonstrated. The interest level indicators respectively indicate the user's level of interest the features and the demo personalization module 232 matches the interest level indicators to corresponding fields mapped to corresponding content segments associated with the features, and based on the matching, determine which content segments to use to generate the demo data file with. The analytics describe the level of user activity in interacting with the demos, the level of sales resulting from the demos, the user interest and/or dissatisfaction with various aspects of the demos, etc. Detailed non-limiting examples of the types of analytics generated by the analytics modules are depicted in Figs. 4A-4G and 9 for example, which are discussed elsewhere herein.)
- displaying the report (see at least Hess: ¶ [0148-0150] & ¶ [0154]. Hess notes that the analytics module 238 may receive an analytics request (e.g., from the demo application 108) and may process the corresponding analytics based on the interaction data received by the DAAS module 118 and generate a report of the analytics may include being presented on the display 209. Based on the importance measurement data presented in the analytics report, the user of the demo may select to remove features from the demo to promote more user traffic to the demo. FIG. 4F illustrates an example analytics report for an example demo. In FIG. 4G, the interface 459 a sales aspect of the example analytics report for the example demo. See also at ¶ [0154]: “The interface 459 includes a button 447 when selected by the user displays sales analytics associated with the demo. The interface 459 may also include dialog windows 448, 450, 452, 454, and 456. The dialog 448 in some instances may include a statistical summary of the total views the demo received during a specified date range.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified determining audience interest levels during presentations based on user device activity of Gibbon / Salimi method regarding the determining the user device activity & the determining the respective audience interest score, the generating the report and the displaying the report in further view of Hess, wherein the demo application 108 may, for the current feature, display an animation showing the additional document(s), which are relevant to that feature, being added to a graphical representation of the locked document library to the user. This is advantageous and it generates user interest in the locked document library. In some implementations, the user may select or over a representation of a given document in the locked document library, and upon detecting the event, the demo application 108 may retrieve and present a preview of the document (e.g., a snapshot) to further elevate user interested in unlocking the document library (see Hess: ¶ [0107]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during 	presentations based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hess, the results of the combination were predictable.

Regarding Dependent Claim 15, Gibbon / Salimi / Hess computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 14, above, and Gibbon further teaches the computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein a location of the LAN corresponds to the presentation room (see at least Gibbon: ¶ [0107-0109] & ¶ [0116]. Gibbon notes that such standards are from time-to-time superseded by faster or more efficient equivalents having essentially the same functions. Wireless standards for device detection (e.g., RFID), short-range communications (e.g., wireless personal area networks, such as Bluetooth® networks, wireless local area networks, such as WI-FI networks, and low-power wireless networks, such as ZigBee® networks), and long-range communications (e.g., WiMAX, GSM, CDMA, LTE) can be used by computer system 700.) and the determined user device activity is based on identified content associated with at least one of a game, a web page or an application of the monitored user device network traffic information (see at least Gibbon: ¶ [0049] & ¶ [0091-0092]. Gibbon notes that the sensory data can include data obtained from one or more sensors 114, 116, 118 proximate to the display device 106 alone or in combination with sensory data from other sources. Other sources might include electronic program guides, tuning information, news feeds, community electronic bulletin boards or web pages, and the like. The web portal 502 can be used for managing services of communication systems 300-400. A web page of the web portal 502 can be accessed by a Uniform Resource Locator (URL) with an Internet browser such as Microsoft's Internet Explorer™, Mozilla's Firefox™, Apple's Safari™, or Google's Chrome™ using an Internet-capable communication device such as those described in Fig. 1.)

Regarding Dependent Claim 20, Gibbon / Salimi / Hess system for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 19, above, and Gibbon further teaches the system for determining audience interest levels during presentations based on user device activity comprising:
- the network device (see at least Gibbon: ¶ [0085] & ¶ [0107-0109]. Gibbon notes that the CDs (communication devices) of FIG. 4 can be communicatively coupled to a cellular base station 421, a femtocell, a WiFi router, a Digital Enhanced Cordless Telecommunications (DECT) base unit, or another suitable wireless access unit to establish communications with the IMS network 450 of Fig. 4. The cellular access base station 421 can operate according to common wireless access protocols such as GSM, CDMA, TDMA, UMTS, WiMax, SDR, LTE, and so on. Other present and next generation wireless network technologies can be used by one or more embodiments of the subject disclosure. Accordingly, multiple wireline and wireless communication technologies can be used by the CDs of Fig. 4. The methodologies can be links that are described as coupled, connected and so forth, which can include unidirectional and/or bidirectional communication over wireless paths and/or wired paths that utilize one or more of various protocols or methodologies, where the coupling and/or connection can be direct (e.g., no intervening processing device) and/or indirect (e.g., an intermediary processing device such as a router).), the network device hosting a local area network (LAN) to which the plurality of user devices communicates (see at least Gibbon: ¶ [0107-0109] & ¶ [0116]. Gibbon notes that such standards are from time-to-time superseded by faster or more efficient equivalents having essentially the same functions. Wireless standards for device detection (e.g., RFID), short-range communications (e.g., wireless personal area networks, such as Bluetooth® networks, wireless local area networks, such as WI-FI networks, and low-power wireless networks, such as ZigBee® networks), and long-range communications (e.g., WiMAX, GSM, CDMA, LTE) can be used by computer system 700.)
- respective agents on the plurality of user devices (see at Gibbons: ¶ [0088] & Figs. 3-4. Gibbons notes that the viewer analyzer 330 of Fig. 3 can be operably coupled to the second communication system 400 for purposes similar to those described above. The viewer analyzer 330 can perform function 362 and thereby provide services to the CDs 401, 402, 403 and 405 of Fig. 4 related to monitoring of tuning status, evaluation of sensory information related to viewers and/or a viewing environment associated with the tune away event and in at least some instances determination or otherwise estimation of a causal relationship between any of the sensory and environmental information and the tune away event. The CDs 401, 402, 403 and 405, which can be adapted with software to perform function 472 to utilize the services of the viewer analyzer 330.)
- wherein the determined user device activity is based on identified content associated with at least one of a game, a web page or an application of the monitored user device network activity information over the LAN (see at least Gibbon: ¶ [0049] & ¶ [0091-0092]. Gibbon notes that the sensory data can include data obtained from one or more sensors 114, 116, 118 proximate to the display device 106 alone or in combination with sensory data from other sources. Other sources might include electronic program guides, tuning information, news feeds, community electronic bulletin boards or web pages, and the like. The web portal 502 can be used for managing services of communication systems 300-400. A web page of the web portal 502 can be accessed by a Uniform Resource Locator (URL) with an Internet browser such as Microsoft's Internet Explorer™, Mozilla's Firefox™, Apple's Safari™, or Google's Chrome™ using an Internet-capable communication device such as those described in Fig. 1.)

7.		Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon / 	Salimi / Hess, and in further view of US Patent Application (US 2013/0217332 A1) to Altman.
		Regarding Dependent Claims 3 and 16, Gibbon / Salimi / Hess method / computer 	program product for determining audience interest levels during presentations based on user 	device activity does not teach or suggest the following:
	- further discarding the network communications information from the user devices of the 	plurality of user devices other than the selected group based on a threshold of the connection 	signal strength information of each of the user devices at the network device (see Dependent 	Claim 3).
	- discard a subset of the user device network traffic information, the subset being the user 	device network traffic information from the user devices other than the selected group based 	on a threshold of the connection signal strength information of each of the plurality of user 	devices at the network device (see Dependent Claim 16).
		Altman method / computer program product however in the analogous art for 	determining audience interest levels during presentations based on user device activity 	teaches 	the following:
	- further discarding the network communications information from the user devices of the 	plurality of user devices other than the selected group based on a threshold of the connection 	signal strength information of each of the user devices at the network device (see at least 	Altman: ¶ [0245] & ¶ [0392]. The proximity broadcast receiver may utilize a tolerance threshold 	that may determine that contact with the wireless identity transmitter has been lost when the 	proximity broadcast receiver does not receive broadcast messages of a predefined signal strength. 	If contact is not lost with the wireless identity transmitter (i.e., determination block 1410=“No”), 	the proximity broadcast receiver may continue to listen for broadcast messages from the wireless 	identity transmitter in block 1408.  At ¶ [0300]: “If the received message is redundant (i.e., 	determination block 1958=“Yes”), in block 1978 the proximity broadcast receiver may disregard 	the received message and may continue with the operations in determination block 1952. If the 	received message is not redundant (i.e., determination block 1958=“No”), in determination 	block 1962 the 	proximity broadcast receiver may determine whether the current hop count is 	greater than a hop threshold. If the current hop count exceeds the hop threshold (i.e., 	determination block 1962=“Yes”), the proximity broadcast receiver may continue with the 	operations in block 1978.” At ¶ [0392]: “The mobile proximity broadcast receiver may detect when 	a wireless identity transmitter leaves the mobile fence based upon losing the broadcast messages 	(or signals) or the signal strength of received broadcast messages falling below a threshold value. 	In another embodiment, the central server may monitor the moving fence (e.g., a predefined 	distance about a particular proximity broadcast receiver) using sighting messages received from 	many proximity broadcast receivers.”) (see Dependent Claim 13).
	- discard a subset of the user device network traffic information, the subset being the user 	device network traffic information from the user devices other than the selected group based 	on a threshold of the connection signal strength information of each of the plurality of user 	devices at the network device (see at least Altman: ¶ [0245] & ¶ [0392]. The proximity 	broadcast receiver may utilize a tolerance threshold that may determine that contact with the 	wireless identity transmitter has been lost when the proximity broadcast receiver does not receive 	broadcast messages of a predefined signal strength. If contact is not lost with the wireless identity 	transmitter (i.e., determination block 1410=“No”), the proximity broadcast receiver may 	continue to listen for broadcast messages from the wireless identity transmitter in 	block 1408.  At ¶ [0300]: “If the received message is redundant (i.e., determination 	block 1958=“Yes”), in block 1978 the proximity broadcast receiver may disregard the 	received message and may continue with the operations in determination block 1952. If the 	received message is not redundant (i.e., determination block 1958=“No”), in determination 	block 1962 the 	proximity broadcast receiver may determine whether the current hop count is 	greater than a hop threshold. If the current hop count exceeds the hop threshold (i.e., 	determination block 1962=“Yes”), the proximity broadcast receiver may continue with the 	operations in block 1978.” At ¶ [0392]: “The mobile proximity broadcast receiver may detect when 	a wireless identity transmitter leaves the mobile fence based upon losing the broadcast messages 	(or signals) or the signal strength of received broadcast messages falling below a threshold value. 	In another embodiment, the central server may monitor the moving fence (e.g., a predefined 	distance about a particular proximity broadcast receiver) using sighting messages received from 	many proximity broadcast receivers.”) (see Dependent Claim 16).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Gibbon / Salimi / Hess method 	/ computer program product to further discarding the network communications information 	from the user devices of the plurality of user devices other than the selected group based on a 	threshold of the connection signal strength information of each of the user devices at the 	network device (see Dependent Claims 3 and 16) in further view of Altman, wherein the proximity 	broadcast receivers 142 may be spaced such that the wireless identity transmitter 110 cannot 	leave the fenced area without coming into communication range of at least one of the proximity 	broadcast receivers. The proximity broadcast receivers 142 may be configured to automatically 	detect the wireless identity transmitter 110 and transmit an alarm with the time and identifier of 	any sighting to the central server (see at least Altman: ¶ [0278]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Altman, the results of the combination were predictable.

8.		Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon / Salimi / Hess, and in further view of US Patent Application (US 2014/0278746 A1) to Kolowich.
		Regarding Dependent Claims 5 and 17, Gibbon / Salimi / Hess method / computer program product for determining audience interest levels during presentations based on user device activity does not teach or suggest the following:
	- wherein the report represents the audience interest scores in the form of a line graph (see 	Dependent Claim 5).
	- wherein the report represents the audience intertest scores in a line graph, and the correlation 	is based on comparing a keyword of the content of the presentation against the user device 	activity (see Dependent Claim 17).
		Kolowich method / computer program product however in the analogous art for 	determining audience interest levels during presentations based on user device activity teaches 	the following: 
- wherein the report represents the audience interest scores in of the form of a line graph (see at least Kolowich: ¶ [0061] & Fig. 4B. Kolowich teaches in FIG. 4B shows an example of the charts 410 rendered in the central interface 400 based on the tracking data 432. The tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories.) (see Dependent Claim 5).
	- wherein the report represents the audience intertest scores in a line graph (see at least 	Kolowich: ¶ [0061] & Fig. 4B. Kolowich teaches in FIG. 4B shows an example of the 	charts 410 rendered in the central interface 400 based on the tracking data 432. The tracking 	data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, 	. . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of 	views 412 the presentation received for each day during the past 30 days. The pie chart on the 	right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who 	earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” 	categories.), and the correlation is based on comparing a keyword of the content of the 	presentation against the user device activity (see at least Kolowich: Fig. 5D-5E.) (see Dependent 	Claim 17).
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Gibbon / Salimi / Hess method 	/ computer program product to wherein the report represents the audience interest scores in the 	form of a line graph & wherein the report represents the audience intertest scores in a line graph, 	and the correlation is based on 	comparing a keyword of the content of the presentation against 	the user device activity in further view of Kolowich, in order for the presentation being able to be 	configured to facilitate 	tracking of the user clickstream data by configuring the tracking system 	presentation using a key reference link. By offering a key reference link during playback of the 	tracking system presentation, the system may have the ability to measure the quality of the user's 	engagement, which can be factored into the engagement score to trigger actions in the third-party 	marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

9.		Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbon / Salimi / 	Hess, and in further view of US Patent Application (US 2010/0015926 A1) to Luff.
		Regarding Dependent Claim 9, Gibbon / Salimi / Hess method for determining audience 	interest levels during presentations based on user device activity does not teach or suggest the 	following:
- wherein receiving the network communications information is based on scheduling information defining a start-time for the presentation including receiving the network communications information at a time prior to the start-time and during the presentation and the network communications information comprises network communications logs obtained based on the scheduling information defining the start-time;
- discarding the network communications logs associated with user devices with the connection signal strength below a threshold or discarding the network communications logs associated with user devices that are wireless connected to the network device 
		Luff however in the analogous art for determining audience interest levels during 	presentations based on user device activity teaches the following:
- wherein receiving the network communications information is based on scheduling information defining a start-time for the presentation including receiving the network communications information at a time prior to the start-time and during the presentation and the network communications information comprises network communications logs obtained based on the scheduling information defining the start-time (see at least Luff: ¶ [0050] & ¶ [0099]. Luff teaches that the metering component 104 may start a new time period and begin metering events only for the duration of the time period. The indication to start a new time period may be received by the metering component 104 from the collection server 102 and/or the schedule of time periods may be included within software instructions for the metering component 104. Upon the initiation of the event in block 804, control proceeds to block 806 where the metering component 104 collects event information on the wireless device.)
- discarding the network communications logs associated with user devices with the connection signal strength below a threshold or discarding the network communications logs associated with user devices that are wireless connected to the network device (see at least Luff: ¶ [0050]. Luff teaches that the data analyzer 208 may request the data processor 206 to locate and filter event logs from wireless devices belonging to a service provider A. In that case, the data processor 206 accesses the event log memory 204 and compiles all event logs from wireless devices on the wireless network operated and owned by service provider A. The data processor 206 then sends the filtered event logs to the data analyzer 208 to calculate the wireless network resource usage from the wireless devices on network of service provider A. Additionally, the data processor 206 may delete event logs that exceed a time-to-keep parameter and/or organize the event logs within the event log memory 204 as requested by the metering service. Organizing the event log memory 204 may include counting the number of event logs, counting the number of event logs from a specific device, and/or device type, counting the number of application types and/or hardware function types, grouping similar device types, grouping event logs according to panel member, grouping event logs according to demographic information, etc. The data processor 206 may also include sorting through collected event logs to ascertain demographic profiles of panel members and related location/market information.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Gibbon / Salimi / Hess method for determining audience interest levels during presentations based on user device activity wherein receiving the network communications information is based on scheduling information defining a start-time for the presentation including receiving the network communications information at a time prior to the start-time and during the presentation and the network communications information comprises network communications logs obtained based on the scheduling information defining the start-time & discarding the network communications logs associated with user devices with the connection signal strength below a threshold or discarding the network communications logs associated with user devices that are wireless connected to the network device in further view of Luff, wherein the analysis system processes the metered wireless device information. Processing may include filtering the wireless network resource usage data and event information based on device type, application type, wireless network type, and/or a combination of device types, application types and/or wireless network types. The filtered wireless network resource usage data and event information for each device is processed and analyzed to determine network resource usage statistics for the sample of panel members. The sample statistics may be expanded to predict network resource usage for an entire network (see at least Luff: ¶ [0024]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Luff, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US PG Pub (US 2008/0126420 A1) – Methods and Systems to Meter Media Content Presented on a Wireless Communication Device;
US PG Pub (US 2018/0225704 A1) – Influence Measurement Device and Influence Measurement Method;
US PG Pub (US 2012/0159403 A1) – System and Method for Gauging and Scoring Audience Interest of Presentation Content;
US Patent # (US 9,100,685 B2) – Determining Audience State or Interest Using Passive Sensor Data;
US PG Pub (US 2015/0094097 A1) – Method, System and Apparatus for Location-Based Machine-Assisted Interactions;
US PG Pub (US 2014/0171119 A1) – Method and Apparatus for Managing Attributes and Functionalities of Predetermined Geographical Areas;
US PG Pub (US 2014/0022920 A1) – Relative Positioning Applications in Wireless Devices;
US PG Pub (US 2014/0095607 A1) – Method and Apparatus for Location Based Networking Sessions;
US PG Pub (US 2012/0005016 A1) – Method and System for Providing and Analyzing Local Targeted Advertising Campaigns;
US PG Pub (US 2007/0247524 A1) – Attention Level Measuring Apparatus and an Attention Level Measuring System;
US PG Pub (US 2013/0325887 A1) – Information Processing Apparatus, Information Processing Method, and Program;
US PG Pub (US 2014/0379461 A1) – Information Processing Device, Communication System, and Information Processing Method
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683